Title: To George Washington from William Smallwood, 19 March 1782
From: Smallwood, William
To: Washington, George


                        
                            Dear Sir
                            Annapolis March 19th 1782
                        
                        General Greene in his late Requisitions, was very pressing for Men to be forwarded—I have near two Hundred
                            who I wish to march immediately, but cannot without Supplies of Blankets, Cloathing, and Equipments can be obtained from
                            Philadelphia, for which I have made application to the War Office; these I also applied to the State for, in January, and
                            repeatedly since, but without effect, and I may fail of Success at the War Office without your Interposition to enforce
                            the Application.
                        This will be addressed by Lieutenant Pendergast, who has General Greenes Permission to repair to Philadelphia
                            to settle his Accounts as Deputy Commissary in the Southern Department, I have directed him to receive, and come on with
                            such Supplies as it may be necessary to order from the War Office.
                        Our Assembly have made every exertion to raise Money to advance the recruiting Service, this I believe will
                            be effected—although I am apprehensive it will come in later than Exigencies may require—I have lately received upwards of
                            eight Thousand Silver dollars, which has enabled me to set the recruiting Service on foot, and I think this Duty might
                            soon come into a desirable Train, if Cloathing &ca could be obtained to equip the Recruits as
                            they are raised, which will be no less an Incentive to many than the Bounty. I have also made
                            Application to the War Office on this head, and must solicit that you will be so obliging to give Orders for the Measure
                            being carried into Execution as early as possible should you judge it expedient, which perhaps it may be, as I understand
                            General Lincoln is absent.
                        I propose this Station for the general Rendezvous of the Recruits, and Baltimore, Frederick, George Town, and
                            Portobacco on the Western Head of Elk, Chester Town, and Cambridge on the Eastern Shore as intermediate Posts, to provide
                            and assemble the Recruits at as they are enlisted in the different Counties; from whence they are to be forwarded monthly
                            to this Station. I have pointed out the expediency of these Posts, and had the Approbation of the Executive here thereon,
                            and have solicited that those (considered as intermediate) be supplied by Contract.
                        I am Apprehensive for want of Barracks here another place of general Rendezvous must be established at
                            Baltimore for the back Counties unless Tents can be obtained which I have also applied for to the War Office; if these can
                            possibly be procured it would be more eligible to have but one place of general Rendezvous at which the Recruits the small
                            Time they would have to stay might be disciplined upon a larger Scale, and mustered pursuant to a Resolution of Congress
                            of the 18th December last, for which latter purpose we shall want a Muster Master appointed.
                        The Officers and Soldiery of the Maryland Line complain much for want of Pay, they have received none from
                            the Continent since the first of April 1780. and this State has neither afforded relief, nor is there any prospect thereof
                            from her except what has been liquidated and paid in Certificates for depreciation previous to the first of August 1780,
                            these will realize little or nothing until the Sales of the property pledged for their redemption takes place, which are
                            so distant, that they can have no tendency to alleviate the sufferings at present complained of, and its doubtful whether
                            they will ever realize near the value expressed in them and even if this could be effected, from the manner in which the
                            Accounts have been settled it would be far short of a just Compensation—What seems to dissatisfy our Line is their having
                            understood that the Northern Army received three or four Months pay last Fall, which they now urge
                            ought also to be extended to them, but their distresses and peculiarity of Circumstances, without Money or the means of
                            procuring Subsistence or Cloathing must Apologize for their Murmurs, yet if they could possibly obtain a small Advance it
                            would heal their Complaints. With very Sincere Regard I have the honor to remain Your Most Obedt Hble
                            Servt
                        
                            W. Smallwood
                        
                    